Citation Nr: 1115322	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and polysubstance abuse.  



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to June 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2008.  A transcript of that proceeding is of record.  

In January 2010, the Veteran testified at a videoconference hearing from the RO before the undersigned Veterans Law Judge in January 2010.  A transcript of that proceeding is of record.  

This matter was most recently before the Board in August 2009 and in February 2010, when the case was, inter alia, remanded to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for development.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and, notably, the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder to include PTSD, anxiety disorder, major depressive disorder, and polysubstance abuse.  




FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of PTSD, an anxiety disorder or major depressive disorder that is due to an event or incident of her active service.  

2.  The currently demonstrated diagnosis of opioid dependence on methadone maintenance is not a disability for which compensation benefits may be paid by operation of law.  

3.  The currently diagnosed adjustment disorder with mixed anxiety and depressed mood is not shown to be due to an event or incident of the Veteran's period of active service.   

4.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology due to drug and alcohol abuse and other nervous manifestations before, during and after her period of active service.  




CONCLUSIONS OF LAW

1.  The presumption of soundness at entry into service is not rebutted by clear and unmistakable evidence showing that an innocently acquired psychiatric disability manifested by PTSD, an anxiety disorder or a major depressive disorder existed prior to service or was not aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).  

2.  The Veteran's disability manifested by an adjustment disorder with mixed anxiety and depressed mood is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 4.125 (2010).  

3.  The Veteran does not have an innocently acquired psychiatric disability to include PTSD, an anxiety disorder or a major depressive disorder that is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 4.125 (2010).   

4.  The Veteran's disability manifested by opioid dependence on methadone maintenance is not one for which compensation is payable by operation of law.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2006, February 2008, and March 2010.  In the December 2006 and March 2010 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appeal was readjudicated in January 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Additionally, the Veteran was afforded multiple VA examinations, to include an examination that was fully adequate for the purpose of ascertaining the etiology question raised by the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also of record and considered in connection with the appeal are the Veteran's DRO and Board hearing testimony along with written statements submitted by the Veteran and her representative on her behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted only when a disability was incurred or aggravated in the line of duty and was not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, was not the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that she currently suffers from an acquired psychiatric disorder to include PTSD, anxiety disorder, major depressive disorder, and polysubstance abuse, as the result of her service.  Specifically, she reports being exposed to stressor incidents to include being in close proximity to mortar attacks while serving in Tikrit, Iraq, learning of the deaths of members of her unit, and suffering from symptoms of nightmares, depression and anxiety related to these stressor incidents.   

The Veteran's service personnel records and DD Form 214, Certificate of Release or Discharge from Active Duty, show her military occupational specialty (MOS) was that of cable systems installer and maintenance person and confirm that she had 2 years and 11 months of foreign service in Germany and Iraq.  

Of preliminary importance, the Board concedes that at least one of the Veteran's claimed stressor incidents has been verified (see U.S. Army and Joint Services Records Research Center Memorandum, dated in June 2008).  Further, the service treatment records show that the Veteran was treated for a sexual assault while in service.  

However, as will be discussed, the Veteran is not shown to meet the DSM-IV criteria for a diagnosis of PTSD, and the first requirement for service connection for PTSD is a medical diagnosis of the disorder.  See 38 C.F.R. § 4.125.   

Without evidence of a current diagnosis of PTSD, the Board need not address the remaining issues of whether the competence evidence establishes a link between current PTSD symptoms and an in-service stressor or whether there is credible supporting evidence that his claimed in-service stressor occurred, under 38 C.F.R. § 3.304(f).  

The Veteran's service entrance reports of medical history and examination, dated in January 2003, are negative for findings of any psychopathology.  As noted, if the disorder is not noted at entrance, the Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  

The Federal Circuit Court held in Wagner that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Veteran reports suffering from an anxiety disorder prior to service; however, the medical evidence of record does not support these assertions and the Veteran has provided inconsistent statements throughout the appeal that contradict this assertion.  

Hence, in consideration of the totality of the medical evidence, the Board finds no clear and unmistakable evidence to establish that the claimed innocently acquired psychiatric disorder existed prior to service or was not aggravated during service so as to rebut the presumption of soundness in this case.  

Moreover, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection.  

In this regard, the service treatment records dated in July 2005, August 2005, October 2005, November 2005, January 2006, and February 2006, reveal findings of several mental health disorders, including anxiety disorder, obsessive compulsive disorder, panic disorder without agoraphobia, alcohol abuse, alcoholism, adjustment disorder with mixed emotional features, an acute reaction to stress, a generalized anxiety disorder, an adjustment disorder with depressed mood, adult sexual abuse, and a reported violent traumatic event to include being sexually assaulted/raped.  

A Post-Deployment Health Assessment, dated in February 2005, indicates that the Veteran denied being engaged in direct combat where she discharged her weapon; seeing anyone wounded, killed or dead during the deployment; being interested in receiving help for a stress, emotional, alcohol or family problems; having feelings of little interest or pleasure in doing things; feeling down, depressed or helpless; or having thoughts that she would be better off dead or of hurting herself in some way.  She also denied ever having had an experience that was so frightening, horrible, or upsetting that she had nightmares; avoided situations that reminded her of it; being constantly on guard, watchful or easily startled; or feeling numb or detached from others, activities or her surroundings.  

The Veteran did report, during her deployment, feeling that she was in great danger of being killed.  Further, the service treatment records indicate that the Veteran underwent narcotic treatment for a back injury in January 2006.  

A January 2006 Well Woman History and Physical revealed that the Veteran underwent a pap smear and sexually transmitted disease check due to an assault.  

Generally, the VA treatment records reflect that the Veteran has received ongoing treatment for polysubstance abuse, methadone maintenance, and panic disorder without agoraphobia from an opiate treatment program, a psychosocial residential rehabilitation treatment program, and full agonist therapy.  

Further, these records reflect a history of adderal, klonopin, benzodiazepine and provigal abuse; significant mood and affective disorders, to include a positive PTSD screen, major depressive disorder, panic disorder and family discord; and stressors of dealing with the issues of motherhood alone, economic issues, mood symptoms, living arrangements, and a fiancée with legal problems.  The record reflects that the Veteran also had a family history of substance abuse disorders for both parents.  

Notably, a September 2006 VA primary care note revealed that the Veteran provided a history of a panic disorder since age 19, along with opiate addiction, and generalized anxiety disorder.  

In a May 2007 VA Mental Health Treatment Plan note, the physician indicated that the Veteran reported a family history of substance abuse that she believed contributed to her dependence.  She endorsed a history of cocaine and opiate dependency and marijuana abuse, and carried a psychiatric diagnosis of panic disorder.  

An October 2007 VA treatment record shows findings of symptoms of depression in a context of early postpartum depression and a history of heroin and cocaine dependence with methadone maintenance.  

A December 2007 VA treatment record reflects a reported addiction history to alcohol and cannabis abuse during the Veteran's teens, with alcohol use increasing between the years of 18 to 21.  She noted that, during this period of time, she started experimenting with other drugs such as cocaine and pain medications.  She noted that her opioid addiction began in her early 20's when she started using opioid pain medications recreationally.  

The Veteran reported that, while stationed in Germany, she suffered a back injury for which she was prescribed opioid pain medications, and soon after, her use began to increase.  She also endorsed the use of heroin, cocaine and crack.  

A May 2008 VA treatment record shows a reported history of panic disorder starting at age 19, but worsening after the Veteran's tour in Iraq.  

An October 2009 VA substance abuse outpatient clinic note reflects a diagnosis that ruled out substance induced mood disorder, bipolar I and bipolar II disorder, major depressive disorder, anxiety disorder without agoraphobia, and PTSD and that included polysubstance dependence and opiate dependence on full opiate agonist treatment.  

Here, the Veteran reported having a history of significant stressors during childhood while dealing with her parents' drug use.  She also reported a history of PTSD and anxiety disorder due to her experiences serving in Iraq.  

A VA emergency room/urgent visit progress note, also dated in October 2009, shows that the Veteran complained of feeling shaky and experiencing a panic attack after taking venlafaxine for the first time and reported that her symptoms were subsiding in time.  

When offered to be treated in the psychiatric emergency department for her anxiety symptoms, the Veteran declined.  A VA treatment record from later that day reflects that the Veteran described experiencing a panic attack; however, the examining physician indicated that her symptoms did not fulfill the full criteria.  

In a November 2009 VA discharge note, the treating psychiatrist indicated that the Veteran's PTSD history did not include a history of military sexual trauma.  Additionally, the Veteran denied being in any combat situations while serving in Iraq, but did recall being frightened quite often, especially when she heard background mortar fire.  

The Veteran reported hearing about casualties, but not witnessing any and experiencing her first panic attack at 19, prior to service and being treated for this while stationed in Germany.  Moreover, the Veteran explained that she lied when reporting her symptoms to a different practitioner and did not feel ready to address her military-related trauma.  

In conjunction with the current appeal, the Veteran underwent a VA psychiatric examination in January 2007 when she denied involvement in combat, but claimed to currently be suffering from PTSD and an anxiety disorder.  

The Veteran claimed that, during her deployment in Iraq, while not in the field, she heard mortar fire and volunteered to participate in a convoy.  She reported witnessing a friend's death due to an improvised explosive device (IED), which petrified her and made her avoid other convoys.  

The Veteran described a second incident when she accidentally discharged her weapon and almost shot a coworker in the foot.  She was not disciplined for the incident and was reassured by her coworkers.  

The examiner noted that the military medical records indicated a history of adult sexual abuse and rape, which the Veteran refused to discuss in the examination, other than indicating that it occurred during her service and that she received some counseling.  She denied having current symptoms related to this incident and indicated that her current claim of service connection was not related to her history of sexual abuse and rape.  

The examiner opined that, while the Veteran's witnessing a friend's death and her reaction at the time of the incident met PTSD criteria as a traumatic event, the Veteran did not exhibit other symptoms that would warrant a PTSD diagnosis.  

The examiner indicated that the Veteran had several nightmares, but none since August 2006 and reported an exaggerated startle response to loud noises, but no re-experiencing or avoidance symptoms.  

The Veteran reported the development of panic attacks upon her return to Germany, which she claimed frequently occurred when she was in formation or participating in other activities where she could not leave and denied a history of panic attacks prior to her deployment in Iraq.  

The Veteran added that, in addition to her anxiety issues, she had developed an opioid addiction following a back injury in Iraq, which escalated to heroin use.  

The Veteran gave a brief psychosocial history of her mother suffering from depression, alcoholism and substance abuse, but denied any other family psychiatric history.  She indicated that her parents divorced when she was two years old and that she was raised by her mother until age twelve, when she moved in with her father and step-mother.  

The Veteran characterized herself as being "rebellious" during adolescence and beginning to smoke, drink and use marijuana at age 15.  Further, she received probation for a shoplifting charge, although she denied any school suspensions or other arrests.  She joined the Army for "discipline" and to earn money for college.  

The examiner observed that the Veteran's military records corroborate her report indicating a 2005 diagnosis of anxiety disorder and alcohol dependence in service.  The examiner noted that the Veteran currently was not experiencing significant anxiety symptoms and that her last panic attack was several months ago following a miscarriage.  She also had been preoccupied, fearful, or avoidant of another panic attack occurring.  The examiner noted that the Veteran had not sought treatment for anxiety or PTSD through VA and that her drug use had continued to be problematic since her discharge.  

On mental status examination, the examiner observed that the Veteran exhibited a somewhat anxious mood and slightly flattened affect, but had normal speech, thought production, insight, judgment, and cognition, without any indicators of severe psychopathology.  

The Veteran was diagnosed with opioid dependence.  The examiner opined that, although the Veteran was exposed to traumatic events, she had not developed symptoms needed for a PTSD diagnosis.  

The examiner noted that it was clear that, following her deployment to Iraq, she developed and was treated in the Army for an anxiety disorder characterized by panic attacks, although currently she was not experiencing clinical levels of anxiety.  The examiner added that the Veteran reported developing an opioid dependency secondary to a back injury in Iraq.   

In September 2008, the Veteran underwent a second VA PTSD examination.  Here, she reported being stationed in Germany before and after her deployment to Iraq, and that her time in Germany was uneventful except for a significant pattern of increased alcohol consumption.  

Once deployed in Iraq, the Veteran was stationed in Tikrit and bunking in one of Saddam Hussein's palaces where she spent one month running cable lines in the complex.  She stopped drinking while serving in Iraq and made friends with a service member who was killed by an IED while in a convoy.  She reported that, after the service member was killed, she became paranoid about being killed.  She reported learning of another former service member being killed in a truck accident, and of the death of an Iraqi citizen who worked inside the palace.  

The Veteran claimed to be disturbed by seeing "little kids with guns" while being on convoys.  Additionally, she always heard mortars hitting because the palace was next to the infantry units and that both the chow hall and bathroom facilities were hit by incoming fire.  

The examiner noted that, when asked, she denied being afraid/nervous about being watched, attacked or assaulted by other soldiers or while on base.  

The Veteran endorsed stress-related symptoms beginning at about 2 weeks post-return to Germany, when she experienced her first panic attack.  She was prescribed paxil and klonopin while stationed in Germany, used opiates for back pain and drank alcohol.  She used drugs and alcohol to decrease her feelings of panic and pain.  She also reported anxiety-type feelings exacerbated when she was out of her medications.  She now realized these might have been symptoms of mild/moderate withdrawal.  

Post-service, the Veteran described experiencing ongoing difficulties with her family, as well as a temporary period of homelessness, and greatly intensified drug use.  

The Veteran described symptoms of feeling panicky when hearing an airplane overhead, being unable to watch war movies, jumping at loud noises, difficulty falling asleep, experiencing claustrophobia, and having panic attacks.  

By way of history, the Veteran reported growing up with her mother until she was 12 and described her mother as having longstanding difficulties with alcohol and drug abuse.  She described herself as a "bad teenager," using drugs and alcohol and endorsed significant alcohol and cocaine experimentation.  She reported joining the Army for direction.  

The examiner noted that the Veteran's medical record included an in-service diagnosis of anxiety disorder and alcohol dependence.  The Veteran began substance abuse treatment in August 2006 and received ongoing treatment through VA for opioid dependence.  

On mental status examination, the Veteran was observed to be well groomed and casually dressed.  There were no signs or symptoms of psychosis, and her mood and affect were congruent with the content of the discussion.  She was not labile during the interview, but seemed to evidence some anxiety and difficulty sitting still.  She denied having suicidal and homicidal ideation, and her cognition, though not formally tested, was judged to be grossly intact with good insight and judgment.  The examiner noted that the Veteran was verbal, cooperative and a credible historian.  

The Veteran was diagnosed with opioid dependence.  The examiner noted that the Veteran described experiencing traumatic events in Iraq and fearing that she would be killed.  Further, she described having some symptoms of anxiety including difficulty with sleep, bad dreams, feeling panicky in instances that reminded her of events in Iraq, feeling claustrophobic and having a startle response to loud noises.  

The examiner opined that the Veteran's reexperiencing symptoms were mild and, based on her report of functioning, seemed to have only a sporadic effect on her functioning or well being.  The examiner noted that the Veteran's symptoms of increased arousal, including sleep disturbance and exaggerated startle response, appeared to be mild to moderate and to moderately affect her functioning at present; however, her sleep disturbance appeared to be both related to her war experiences and to anxiety about her current circumstances.  

The examiner concluded that, while some of her symptoms were most likely the result of her experiences in Iraq, the Veteran did not currently meet the criteria for PTSD primarily due to her reports of limited avoidance symptoms.  

The examiner added that the Veteran reported significant life stressors and symptoms of anxiety that were impacting her quality of life, such as her financial stressors, lack of child-care, lack of employment, and the fact that her fiancé was incarcerated, along with sub-clinical PTSD and other anxiety symptoms.  

Most recently, the Veteran was afforded a VA psychiatric examination in August 2010, when the examiner indicated that her claimed stressor of hearing that a close friend and fellow service member had died while serving in Iraq was confirmed by the Department of Defense.  

The Veteran complained of being anxious all of the time and unable to use "benzos" while taking methadone to treat an opiate addiction.  She reported that the "things in Iraq happened so long ago" that sometimes it took her time to recall them.  

Since her last VA examination, the Veteran indicated that she was currently living with the father of her child, was currently employed, and had a prior arrest history related to her drug use after being discharged from the Army.  The examiner noted a longstanding history of substance dependence, to include opioid dependence and the Veteran currently testing positive for use of illicit benzodiazepines.  

On mental status examination, the examiner noted that the Veteran was casually, cleanly, and neatly dressed; was alert and cooperative; and showed appropriate eye contact.  Her speech was well articulated, and she was oriented to time, place, and person.  She volunteered information easily; her thought processes were goal oriented; she had no derailment, loose or clanging associations, thought blocking, neologisms, or signs of delusional or paranoid belief systems.  Further, she denied having symptoms of obsessive compulsive disorder, mania or hypomania.  

On assessment for PTSD, the Veteran denied acting/feeling as if the stressor event was recurring; making efforts to avoid activities/places/people that aroused recollections; making efforts to avoid trauma associated with related  thoughts/feelings/conversations; being unable to recall an important aspect of the trauma; experiencing markedly diminished interest/participation in significant activities; experiencing feelings of detachment/estrangement from others; experiencing a restricted range of affect; having a sense of a foreshortened future; and experiencing hypervigilance.  

Further, the Veteran reported having mild recurrent and intrusive distressing recollections including images, thoughts or perceptions; mild instances of intense psychological distress at exposure to cues that symbolized or resembled an aspect of a traumatic event; mild difficulty falling or staying asleep; and mild exaggerated startle response.  She endorsed definite symptoms of experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others; a response involving intense fear, helplessness or horror; recurrent nightmares or distressing dreams 2 to 3 times per week; physiological reactivity on exposure to such cues; making efforts to avoid trauma associated thoughts/feelings/conversations; and difficulty concentrating with an unclear cause.  Finally, she endorsed symptoms of severe irritability and outbursts of anger.  

The examiner opined that, although the Veteran had some symptoms for a diagnosis of PTSD, from her verbal report, she did not endorse enough of the criteria in the "Avoidance/Numbing of General Responsiveness" category for a diagnosis of PTSD.  

The examiner noted that the Veteran only reported avoiding conversations with others about her experiences in Iraq, but did not describe efforts to avoid activities/places/people that would arouse recollections.  

The examiner indicated that the Veteran was able to recall important aspects of the trauma, had no diminished interest or participation in significant activities taking place around her, did not feel a detachment/estrangement from people surrounding her, did not have a restricted range of affect, and did not have a sense of a foreshortened future.  

As for the Veteran's other psychiatric symptoms, the examiner observed that the Veteran described some symptoms of depression, being frequently fatigued, having reduced concentration, complaints of memory difficulty, and feelings of worthlessness that the examiner believed were tied to the Veteran's living situation, her responsibility as a single parent and her financial worries about being able to provide for her child.  

The examiner noted that the Veteran was currently being treated with methadone, a known depressant, for her drug addiction and opined that her legitimate use of methadone was probably exacerbating her depressive symptoms.  

The Veteran described symptoms of anxiety, which the examiner indicated were related to her frustration at not being prescribed her drug of choice, benzodiazepines.  The examiner added that she had fleeting thoughts of death, but no suicidal plans or attempts.  She reported being able to easily distract herself from these thoughts.  

The examiner noted that the Veteran did not have florid symptoms of psychosis such as ideas of reference or delusions and that observations on psychometric testing revealed that she could concentrate and wanted to finish her testing in a timely fashion.  

The Veteran had a Beck Depression Inventory score of 29, suggesting severe depressive symptoms and severe symptoms of agitation, irritability, and loss of interest in sex, as well as moderate symptoms of pessimism, past failure, indecisiveness, and concentration difficulties.  

The Veteran had mild symptoms of sadness, loss of pleasure, guilty feelings, self-dislike, self-criticalness, suicidal thoughts or wishes, crying, loss of interest, worthlessness, loss of energy, changes in sleeping pattern and fatigue.  

The Veteran had a Beck Anxiety index score of 54, suggesting severe anxiety symptoms, to include severe symptoms of wobbliness in legs, an inability to relax, fear of the worst happening, dizzy or lightheaded, a pounding or racing heart, being unsteady, terrified and nervous, a choking feelings, trembling hands, being shaky, fear of losing control, being scared, and sweating, along with moderate symptoms of feeling hot, difficulty breathing, fear of dying, being faint, and flushing face flushed.  

On the Mississippi Scale, the Veteran had a score of 107 that was within a range suggestive of a psychiatric disorder.  

On the Minnesota Multiphasic Personality Inventory 2 (MMPI-II), the validity indicators suggested it was a valid protocol, as the Veteran responded to every item on the basis of their content.  

The examiner noted the results of the clinical scales suggested an individual who was angry and could be passive aggressive, suspicious and not trusting of others, as well as someone who would prefer to use medication to help with mood rather than work via talk therapy or behavioral change.  

The examiner opined that the overall test results showed an over-reporting of symptoms consistent with the Veteran's desire to obtain service connection for a psychiatric condition obtained while on active duty.  The examiner noted that this did not invalidate her report of symptoms during the interview; however, it did not provide additional information about the severity of her symptoms.  

Based on the signs, symptoms, occupational and social functioning described in the report, the examiner concluded that the Veteran met the DSM-IV criteria for opioid dependence on methadone maintenance and for an adjustment disorder with mixed anxiety and depressed mood.  

A GAF score of 60 was assigned based on a finding that while the Veteran had some meaningful interpersonal relationships, she continued to have moderate symptoms of depressed mood and anxiety.  Further, she was on methadone maintenance of 85 milligrams a day for opioid addiction, but had been able to maintain steady part-time work with an employer over the past year and a half and was a single parent of a two and a half year old son.  

The examiner concluded that, based on the signs, symptoms and social functioning described in the report, the Veteran met the DSM-IV criteria for opioid dependence on methadone maintenance and an adjustment disorder with mixed anxiety and depressed mood, both of which were not caused by or a result of her service in the military.  

The examiner noted that the Veteran had vocational, financial, and family stresses that added to her anxiety and depressive symptoms and were likely responsible for her adjustment disorder.  

The examiner indicated that the Veteran's use and abuse of illicit substances began several years prior to her enlistment in the Army and that there was an exacerbation of her use of illicit substances following service.  

The examiner opined that the issue of whether the exacerbation, post-service, was as a direct result of her service in the military could not be resolved without resorting to mere speculation.  

The examiner concluded that the Veteran's psychological testing suggested a gross over reporting of symptoms most likely secondary to the desire for service connection compensation.  

The Board finds the January 2007 and August 2010 VA examiners' opinions persuasive on the question of medical relationship between any current psychopathology and service, inasmuch as these opinions clearly were based upon both examination of the Veteran and consideration of her documented medical history and assertions, and because the rationale underlying these opinions are reasonable and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board finds these opinions to be fully adequate.  

Moreover, the Board finds that the August 2010 examiner's opinion to be probative medical evidence on the matter at hand, as it specifically addressed all of the Veteran's diagnosis.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. at 470-71.  

Although the service treatment records indicate in-service treatment for various nervous manifestations, and the VA treatment records reflect diagnoses of and ongoing treatment for only polysubstance abuse and mood and affective disorders, to include major depressive disorder and panic disorder, the recent VA psychiatric examinations each have only reported a diagnosis of opioid dependence

Furthermore, as noted, the August 2010 examiner opined that the issue of whether the Veteran experienced an exacerbation of her symptoms, post-service, that was as a direct result of her service in the military could not be resolved without resorting to mere speculation.  

An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As for the Veteran's statements concerning the onset of her symptoms in service, these lay assertions may serve to support her claim as competent evidence showing the occurrence of certain events or the presence of manifestations subject to lay observation during service.  

As such, the Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  In this regard, in the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed. Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Further, the Board notes that where the determinative issue involves medical causation, specifically aggravation of a preexisting condition, competent evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. at 186.  

However, the Veteran is not shown to have medical training, credentials or other expertise or to have submitted treatise evidence or a medical opinion to establish a causal link between her claimed psychiatric disorder and her recently completed period of active service.  

The Veteran is credible for the purpose of stating that she experienced alcohol and drug abuse and certain other nervous manifestation during service, but her lay statements alone are not sufficient to establish a diagnosis such as PTSD or other psychiatric disorder.  See Waters v. Shinseki, supra.  

As such, the Veteran's lay assertions in this case represent at best other evidence that is to be addressed by medical examiners in providing a competent and controlling opinions to decide this appeal.  

Moreover, as lay statements, the Veteran's assertions are found to be of limited credibility to the extent that  several medical practitioners, including the August 2010 VA examiner, have indicated that she has, by her own admission, misrepresented herself and has not fully addressed or discussed certain event or manifestations during service.   Her psychological testing also has suggested a gross over reporting of symptoms most likely secondary to the desire for service connection compensation.    

In addition, in this case, the record is shown to include rather detailed medical information referable to treatment received by the Veteran both during and after her period of active service.  

The Board acknowledges that the August 2010 VA examiner suggested that, in addition to the Veteran having a self-reported history of years of drug abuse, pre-dating her service, there might have been an exacerbation of her use of illicit substances related to events in service.    

However, in this regard, the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With respect to alcohol and drug abuse, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, the payment of compensation for disability that is the result of a veteran's own alcohol or drug abuse.  See 38 U.S.C.A. § 1110.  

Thus, to the extent that the competent evidence establishes a current diagnosis of opioid dependence on methadone maintenance, service connection is not permitted under the law.    

The competent medical evidence also does not serve to establish a current diagnosis of PTSD based on three VA examinations that thoroughly considered the evidence of record and addressed the relevant diagnostic criteria.  

Finally, while the most recent VA examination in August 2010 also recorded a diagnosis of an adjustment disorder with mixed anxiety and depressed mood, the examiner specifically related this diagnosis to events that happened after service.  

The Veteran's lay assertions about her symptoms in service and thereafter obviously were addressed by the examiners in providing such a medical opinion.  As such, they are not sufficient to establish a continuity of symptomatology linking the onset of any diagnosis to events or incidents of her period of active service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for an innocently acquired psychiatric disorder to include PTSD, anxiety disorder, major depressive disorder, and polysubstance abuse, and the claim must be denied.  The benefit-of-the-doubt rule is not for application because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an innocently acquired psychiatric disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


